

Exhibit 10.4
 
AMENDED AND RESTATED
CHANGE OF CONTROL
PROTECTION AGREEMENT


 
This Amended and Restated Change of Control Protection Agreement (this
“Agreement”) is made and entered into as of January 1, 2012, (the “Effective
Date”) by and between Overseas Shipholding Group, Inc., a corporation
incorporated under the laws of Delaware with its principal office at 666 Third
Avenue, New York, New York 10017 (the “Company”) and Lois Zabrocky (the
“Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Company believes that the establishment and maintenance of a sound
and vital management of the Company and its affiliates is essential to the
protection and enhancement of the interests of the Company and its stockholders;
 
WHEREAS, the Company also recognizes that the possibility of a Change of Control
(as defined in Section 1(iii) hereof), with the attendant uncertainties and
risks, might result in the departure or distraction of key employees of the
Company to the detriment of the Company;
 
WHEREAS, the Company has determined that it is appropriate to take steps to
induce key employees to remain with the Company, and to reinforce and encourage
their continued attention and dedication, when faced with the possibility of a
Change of Control;
 
WHEREAS, the Company and the Executive are parties to that certain Change of
Control Protection Agreement (the “Prior Agreement”) that will expire by its
terms on December 31, 2011 unless further extended by the Company and the
Executive; and
 
WHEREAS, the Company and the Executive desire to extend the term of Prior
Agreement and to amend and restate the Prior Agreement effective as of the
Effective Date on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree as follows:
 
1. Definitions.  The foregoing terms shall have the following meaning:
 
(i) “Anticipatory Termination” means a termination of the Executive’s employment
without Cause or for Good Reason that occurs after a tender offer is announced
for the Company or after material discussions have occurred with a possible
acquirer with regard to a Transaction, provided, that such offer or discussions
have not terminated.
 
(ii) “Cause” shall mean: (A) the Executive’s willful misconduct involving the
Company or its assets, business or employees or in the performance of the
Executive’s duties which is materially injurious to the Company (in a manner
which would affect the Company economically or as to its reputation); (B) the
Executive’s indictment for, or conviction of , or pleading guilty or nolo
contendre to, a felony (provided that for this purpose, a felony shall cover any
action or inaction that is a felony or crime under federal, state or local law
in the United States (collectively, “U.S. law”) and any action or inaction which
takes place outside of the United States, if it would be a felony under U.S.
law); (C) the Executive’s continued and substantial failure to attempt in good
faith to perform the Executive’s duties with the Company (other than failure
resulting from the Executive’s incapacity due to physical or mental illness or
injury), which failure has continued for a period of at least ten (10) days
after written notice thereof from the Company; (D) the Executive’s breach of any
material provisions of any agreement with the Company, which breach, if curable,
is not cured within ten (10) days after written notice thereof from the Company;
or (E) the Executive’s failure to attempt in good faith to promptly follow a
written direction of the Board of Directors of the Company (the “Board”) or a
more senior officer, provided that the failure shall not be considered “Cause”
if the Executive, in good faith, believes that such direction, or implementation
thereof, is illegal and the Executive promptly so notifies the Chairman of the
Board in writing.  No act or failure to act by the Executive shall be deemed to
be “willful” if the Executive believed in good faith that such action or
non-action was in or not opposed to, the best interests of the Company.
 
(iii) A “Change of Control” shall mean the occurrence of any of the following
events:  (i) any person (as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and as used in Sections
13(d) and 14(d) thereof), excluding the Company, any “Subsidiary,” any employee
benefit plan sponsored or maintained by the Company, or any Subsidiary
(including any trustee of any such plan acting in the trustee capacity), becomes
the beneficial owner (as defined in Rule 13(d)-3 under the Exchange Act) of
shares of the Company having at least thirty percent (30%) of the total number
of votes that may be cast for the election of directors of the Company;
provided, that no Change of Control will be deemed to have occurred as a result
of an increase in ownership percentage in excess of thirty percent (30%)
resulting solely from an acquisition of securities by the Company unless and
until such person acquires additional shares of the Company; (ii) the
consummation of a merger or other business combination of the Company, or sale
of all or substantially all of the Company’s assets or combination of the
foregoing transactions (a “Transaction”), other than a Transaction involving
only the Company and one or more of its Subsidiaries, or a Transaction
immediately following which the shareholders of the Company immediately prior to
the Transaction continue to have a majority of the voting power in the resulting
entity in approximately the same proportion as they had in the Company
immediately prior to the Transaction; or (iii) during any period of twelve (12)
consecutive months beginning on or after the date hereof, the persons who were
directors of the Company immediately before the beginning of such period (the
“Incumbent Directors”) shall cease (for any reason other than death) to
constitute at least a majority of the Board or the board of directors of any
successor to the Company, provided that, any director who was not a director as
of the date hereof shall be deemed to be an Incumbent Director if such director
was elected to the Board by, or on the recommendation of or with the approval
of, at least a majority of the directors who then qualified as Incumbent
Directors either actually or by prior operation of the foregoing unless such
election, recommendation or approval occurs as a result of an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act or any successor provision) or other
actual or threatened solicitation of proxies or contests by or on behalf of a
person other than a member of the Board.  Only one (1) Change of Control may
occur under this Agreement.
 
(iv) “Disability” shall mean the Executive’s failure to have performed the
Executive’s material duties and responsibilities as a result of physical or
mental illness or injury for more than one hundred eighty (180) days during a
three hundred sixty-five (365) day period.
 
(v) “Good Reason” shall mean a termination of employment by the Executive
effected by a written notice given within ninety (90) days after the occurrence
of the Good Reason event.  For purposes of this Agreement, “Good Reason” shall
mean the occurrence of any of the following events without the Executive’s
express written consent which event is not cured within ten (10) days after
written notice thereof from the Executive to the Company: (A) any material
diminution in the Executive’s position, duties, responsibilities, title or
authority, or the assignment to the Executive of duties and responsibilities
materially inconsistent with the Executive’s position, except in connection with
the Executive’s termination for Cause or as a result of death, or temporarily as
a result of the Executive’s incapacity or other absence for an extended period;
(B) a reduction in the Executive’s annual base salary, other than as the result
of an across-the-board reduction of up to fifteen percent (15%) of base salary
that is generally applicable to the Company’s employees; (C) a relocation of the
Executive’s principal business location to an area outside of a fifty (50) mile
radius of both the Executive’s current principal business location and the
Executive’s principal residence; or (D) any breach of Section 13 of this
Agreement.
 
(vi) A termination “without Cause” shall mean a termination of the Executive’s
employment by the Company other than for a termination for Cause or due to
Disability.
 
2. Term.  This Agreement shall commence on the Effective Date and shall expire
on the earliest of:  (i) December 31, 2014 (the “Expiration Date”), subject to
the right of the Board and the Executive to extend the Expiration Date, provided
that, if a Change of Control takes place prior to the Expiration Date, the
duration of this Agreement under this subpart (i) shall be a period of two (2)
years after the date of the consummation of a Change of Control whether such two
(2) year period ends before or after the Expiration Date; (ii) the date of the
death of the Executive or retirement or other termination of the Executive’s
employment (voluntarily or involuntarily) with the Company prior to a Change of
Control other than as a result of a termination by the Company without Cause or
by the Executive for Good Reason that is an Anticipatory Termination; or (iii)
ninety (90) days after an Anticipatory Termination by the Company without Cause
or by the Executive with Good Reason if a Change of Control does not occur on or
prior to such date.  Notwithstanding anything in this Agreement to the contrary,
if the Company becomes obligated to make any payment to the Executive pursuant
to the terms hereof at or prior to the expiration of this Agreement, then this
Agreement shall remain in effect for such and related purposes (including but
not limited to under Section 5 hereof) until all of the Company’s obligations
hereunder are fulfilled.  Further, provided that a Change of Control has taken
place prior to the termination of this Agreement, the provisions of Sections 10
and 12 hereof shall survive and remain in effect notwithstanding the termination
of this Agreement, the termination of the Executive’s employment or any breach
or repudiation or alleged breach or repudiation by the Company or the Executive
of this Agreement or any one or more of its terms.
 
3. Termination Following Change of Control.  If, and only if, (i) a Change of
Control occurs and the Executive’s employment with the Company is terminated by
the Company without Cause or by the Executive for Good Reason at any time within
two (2) years after the Change of Control or (ii) there was an Anticipatory
Termination and the Change of Control has taken place within ninety (90) days
thereafter, the Executive shall be entitled to the amounts and benefits provided
in Section 4 upon such termination.  In the event of an Anticipatory Termination
within ninety (90) days prior to a Change in Control, if any equity grants which
were granted prior to the Change of Control would vest on a Change of Control
after the Anticipatory Termination, any such equity grants that otherwise would
be forfeited (after application of any other accelerated vesting provision)
shall not be forfeited pending a determination of whether or not a Change of
Control occurs within ninety (90) days thereafter (the “Determination Period”),
but during the Determination Period no unvested option shall vest or be
exercisable, no other unvested equity grant shall vest and no dividends shall be
payable unless and until the Change of Control takes place during the
Determination Period.  If a Change of Control occurs during the Determination
Period, and the option exercise period would otherwise have expired, then the
exercise period for any equity grants which otherwise would have expired during
the Determination Period shall automatically be deemed to have been extended to
the date which is thirty (30) days following the first date after such Change of
Control in which shares of the Company could be traded by the Executive on the
applicable market under the Company’s trading window policies but, with regard
to any outstanding options on the Effective Date, not beyond the earlier of the
latest date that the option could have expired by its original terms under any
circumstance or the tenth (10th) anniversary of the original date of grant of
the option.
 
4. Compensation on Change of Control Termination.  If, pursuant to Section 3,
the Executive is entitled to amounts and benefits under this Section 4, the
Executive shall receive the following payments and benefits from the Company:
 
(a)  (i) Subject to submission of appropriate documentation, any incurred but
unreimbursed business expenses for the period prior to the Executive’s
termination payable in accordance with the Company’s policies and practices;
(ii) any base salary, bonus (other than any annual bonus), vacation pay or other
compensation accrued or earned under law or in accordance with the Company’s
policies applicable to the Executive but not yet paid, payable in accordance
with the Company’s normal policies and practices for such compensation; and
(iii) any other amounts or vested benefits due under the then applicable
employee benefit (including, without limitation, any non-qualified pension plan
or arrangement), equity or incentive plans of the Company then in effect,
applicable to the Executive as shall be determined and paid in accordance with
such plans;
 
(b)  Subject to Sections 4(h), 8 and 21(b) hereof, a lump sum amount (without
regard to any interest which may have accrued thereon) paid on the 60th day
after the Executive’s Date of Termination equal to two (2) times the Executive’s
annual base salary rate in effect immediately prior to the Executive’s
termination (or if such termination is by the Executive pursuant to Section
1(v)(B), Executive’s annual base salary rate in effect immediately prior to such
reduction of the rate of the Executive’s annual base salary) (the “Severance
Base Salary Rate”);
 
(c)  Subject to Sections 8 and 21(b) hereof, a lump sum amount (without regard
to any interest which may have accrued thereon) paid on the 100th day after the
Executive’s Date of Termination equal to the sum of:
 
(i)  two (2) times the sum of the Executive’s target annual incentive
compensation in effect immediately prior to the Executive’s termination; plus
 
(ii)  an amount equal to twenty-four (24) months of additional employer
contributions that would have been made for the Executive under any qualified or
nonqualified defined contribution pension plan or arrangement of the Company
applicable to the Executive as in effect on the Executive’s Date of Termination
(as defined below), measured from the Executive’s Date of Termination and not
contributed to the extent that the Executive would otherwise be entitled to such
contributions during such period if the Executive’s employment had not been
terminated and the Executive had contributed at the maximum permitted salary
reduction level during such period.
 
(d)  Subject to Sections 4(h) and 8 hereof, a pro rata annual bonus for the year
in which Executive is terminated based on actual results for such year and pro
rated based on the portion of the year the Executive was employed, paid to the
Executive in the calendar year following the completed fiscal year of the
Company for which such bonus was earned when other executives of the Company
receive their bonuses for such fiscal year.
 
(e)  Subject to Sections 4(h) and 8 hereof, any earned but unpaid annual bonus
for a previously completed fiscal year of the Company, paid to the Executive in
the calendar year following the completed fiscal year of the Company for which
such bonus was earned when other executives of the Company receive their bonuses
for such fiscal year
 
(f)  Subject to Sections 4(h) and 8 hereof, (i) if benefits under the Company
health plans in which the Executive participated immediately prior to the
termination of the Executive’s employment, or materially equivalent plans
maintained by the Company in replacement thereof (the “Health Plans”) will not
be taxable to the Executive, then continued coverage at the Company’s expense
(other than as set forth below) under the Health Plans provided in a manner
intended to avoid any excise tax under Section 4980D of the Internal Revenue
Code of 1986, as amended (the “Code”), or (ii) if benefits under the Health
Plans will be taxable to the Executive, reimbursement for the Executive’s
premiums for continued coverage under the Health Plans in the amount that the
cost of such coverage exceeds the active employee rate under the Health Plans
(as determined based on the premium rate in effect for the Executive on the
Executive’s Date of Termination and excluding, for purposes of calculating cost,
an employee’s ability to pay premiums with pre-tax dollars), in either case for
the Executive and the Executive’s dependents until the earliest of (x)
twenty-four (24) months following the Executive’s Date of Termination and (y)
the Executive’s commencement of other substantially full-time employment (such
period, the “Coverage Period”).  Notwithstanding the foregoing, in the case of
(i), the Executive shall pay the same premium amount for such coverage as the
Executive would pay if an active employee under the Health Plans (as determined
based on the premium rate in effect for the Executive on the Executive’s Date of
Termination and excluding, for purposes of calculating cost, an employee’s
ability to pay premiums with pre-tax dollars) and the Company portion of the
premium for any such coverage shall be paid on a monthly basis.  In the case of
(ii), any such reimbursement payment shall be payable on the first Company
payroll date for the applicable month for which such premium amount is
paid.  The Coverage Period shall run concurrently with the applicable
continuation coverage for the Executive and the Executive’s dependents pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985.
 
(g)           All of the Executive’s then unvested equity awards which were
granted prior to a Change of Control shall be treated in accordance with the
terms and conditions of the applicable plan and award agreement.
 
(h)           Notwithstanding anything herein to the contrary, in the event that
the Executive is entitled to the benefits under this Section 4 as a result of an
Anticipatory Termination that occurred within 90 days prior to a Change in
Control and if as a result of the termination of the Executive’s employment the
Executive was entitled to receive the payments and benefits provided under the
Overseas Shipholding Group, Inc. Severance Protection Plan (the “Severance
Plan”), then the Executive shall continue to be entitled to receive such
payments and benefits under and in accordance with the terms and conditions of
the Severance Plan and (i) the Executive shall not be entitled to receive the
amounts under Sections 4(b), 4(d) and 4(e); (ii) the benefits or payments under
Section 4(f) shall commence in the first month following the expiration of any
health plan or health care reimbursement coverage provided to the Executive
pursuant to the Severance Plan following a termination of the Executive’s
employment and the term “Coverage Period” shall mean a period of six (6) months
from the date that benefits or payments under Section 4(f) commence in
accordance with this Section 4(h)(ii); and (iii) all other payments and benefits
set forth in this Section 4 shall be provided to the Executive as set forth
herein.
 
(i)  Except as set forth in Section 4(h), in the event that the Executive is
entitled to receive the payments and benefits set forth in this Section 4, then
the Executive shall not be eligible to participate in any other severance,
termination, change in control or similar plan, policy or practice of the
Company.
 
5. Excise Tax.
 
(a)           In the event that the Executive shall become entitled to payments
and/or benefits provided by this Agreement or any other amounts in the “nature
of compensation” (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company, any person whose actions result
in a change of ownership or effective control covered by Section 280G(b)(2) of
the Code or any person affiliated with the Company or such person) as a result
of a Change in Control (collectively the “Company Payments”), and if such
Company Payments will be subject to the tax (the “Excise Tax”) imposed by
Section 4999 of the Code (and any similar tax that may hereafter be imposed by
any taxing authority), then the Company Payments, in the aggregate, shall be
reduced to an amount that is one dollar ($1) less than the greatest amount that
could be paid to the Executive such that the receipt of the Company Payments
would not give rise to any Excise Tax (the “Reduced Amount”); provided, however,
that the forgoing reduction shall be made only if and to the extent that such
reduction would result in an increase in the aggregate Company Payments to be
provided to the Executive, determined on a net after-tax basis (taking into
account the Excise Tax imposed, any tax imposed by any comparable provision of
state law, and any applicable federal, state, and local income taxes).  If the
Reduced Amount is to be effective, the Company Payments shall be reduced in the
following order:  (i) the value associated with the acceleration of vesting of
any stock option or similar awards for which the exercise price exceeds the then
fair market value of the Company’s common stock; (ii) any cash severance based
on a multiple of annual base salary or bonus; (iii) any other cash amounts
payable to the Executive; (iv) any benefits valued as “parachute payments;” and
(v) the value associated with the acceleration of vesting of any equity awards
not covered by clause (i) above.  In the event that the Internal Revenue Service
or court ultimately makes a determination that the “excess parachute payments”
plus the “base amount” is an amount other than as determined initially, an
appropriate reduction shall be made with regard to the Reduced Amount to reflect
the final determination and the resulting impact on whether this Section 5(a)
applies.
 
(b)           For purposes of determining whether any of the Company Payments
will be subject to the Excise Tax and the amount of such Excise Tax, (i) the
Company Payments shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “parachute payments” in excess of the
“base amount” (as defined under Section 280G(b)(3) of the Code) shall be treated
as subject to the Excise Tax, unless and except to the extent that, in the
opinion of the Company’s independent certified public accountants appointed
prior to any change in ownership (as defined under Section 280G(b)(2) of the
Code) or tax counsel selected by such accountants (the “Accountants”) such
Company Payments (in whole or in part) either do not constitute “parachute
payments,” including giving effect to the recalculation of stock options in
accordance with Treasury Regulation Section 1.280G-1 Q/A33, represent reasonable
compensation for services actually rendered within the meaning of Section
280G(b)(4) of the Code in excess of the “base amount” or are otherwise not
subject to the Excise Tax, and (ii) the value of any non-cash benefits or any
deferred payment or benefit shall be determined by the Accountants in accordance
with the principles of Section 280G of the Code.  All determinations hereunder
shall be made by the Accountants which shall provide detailed supporting
calculations both to the Company and the Executive at such time as it is
requested by the Company or the Executive.  The determination of the
Accountants, subject to the adjustments provided below, shall be final and
binding upon the Company and the Executive.
 
(c)           As a result of the uncertainty in the application of Section 280G
of the Code at the time of a determination hereunder, it is possible that
payments will be made by the Company which should not have been made under
Section 5(a) (an “Overpayment”) or that additional payments which are not made
by the Company pursuant to Section 5(a) above should have been made (an
“Underpayment”). In the event that there is a final determination by the
Internal Revenue Service, or a final determination by a court of competent
jurisdiction, that an Overpayment has been made, any such Overpayment shall be
treated for all purposes as a loan to the Executive to the extent permitted by
law, which the Executive shall repay to the Company together with interest at
the applicable federal rate provided for in Section 7872(f)(2) of the Code.  In
the event that there is a final determination by the Internal Revenue Service, a
final determination by a court of competent jurisdiction or a change in the
provisions of the Code or regulations pursuant to which an Underpayment arises
under the Plan, any such Underpayment shall be promptly paid by the Company to
or for the benefit of the Executive, together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code.
 
(d)           In the event of any controversy with the Internal Revenue Service
(or other taxing authority) with regard to the Excise Tax, the Executive shall
permit the Company to control issues related to the Excise Tax (at its expense),
provided that such issues do not potentially materially adversely affect the
Executive, but the Executive shall control any other issues.  In the event the
issues are interrelated, the Executive and the Company shall in good faith
cooperate so as not to jeopardize resolution of either issue, but if the parties
cannot agree the Executive shall make the final determination with regard to the
issues.  In the event of any conference with any taxing authority as to the
Excise Tax or associated income taxes, the Executive shall permit the
representative of the Company to accompany the Executive, and the Executive and
the Executive’s representative shall cooperate with the Company and its
representative.
 
(e)           The Company shall be responsible for all charges of the
Accountants.
 
(f)           The Company and the Executive shall promptly deliver to each other
copies of any written communications, and summaries of any verbal
communications, with any taxing authority regarding the Excise Tax.
 
(g)           Nothing in this Section 5 is intended to violate the
Sarbanes-Oxley Act of 2002 and to the extent that any advance or repayment
obligation hereunder would do so, such obligation shall be modified so as to
make the advance a nonrefundable payment to the Executive and the repayment
obligation null and void.
 
(h)           The provisions of this Section 5 shall survive the Executive’s
Termination of Employment for any reason and any amount payable under this
Section 5 shall be subject to the provisions of Section 21(b).
 
6. Notice of Termination.  After a Change of Control, any purported termination
of the Executive’s employment (other than by reason of death) shall be
communicated by written Notice of Termination from one party hereto to the other
party hereto in accordance with Section 16.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment.  Further, a Notice of Termination for Cause after a
Change of Control is required to include a copy of a resolution duly adopted by
the affirmative vote of not less than two-thirds (2/3) of the entire membership
of the Board at a meeting of the Board which was called and held for the purpose
of considering such termination and which the Executive had the right to attend
and speak finding that, in the good faith opinion of the Board, the Executive
has engaged in conduct set forth in the definition of Cause herein, and
specifying the particulars thereof in detail.
 
7. Date of Termination.  The Executive’s “Date of Termination,” with respect to
any purported termination of the Executive’s employment after a Change of
Control, shall mean the date specified in the Notice of Termination and, in the
case of a termination by the Executive for Good Reason, shall not be less than
five (5) days nor more than sixty (60) days, from the date such Notice of
Termination is given.  In the event a Notice of Termination is given by the
Company, the Executive may treat such notice as having a date of termination at
any date between the date of receipt of such notice and the date of termination
indicated in the Notice of Termination by the Company; provided, that the
Executive must give the Company written notice of the date of termination if the
Executive deems it to have occurred prior to the date of termination indicated
in the Notice of Termination.
 
8. Acceptance and Release. Any and all amounts payable and benefits or
additional rights provided pursuant to Sections 4(b), (c), (d), (e) and(f)
(collectively, the “Severance Benefits”) shall only be payable or provided if
the Executive executes and delivers to the Company an Acceptance Form and
Release in the form attached hereto as Exhibit A (the “Release”) discharging all
claims of the Executive which may have occurred up to the Executive’s Date of
Termination (with such changes therein as may be necessary to make it valid and
encompassing under applicable law).  The Company shall provide the Executive
with a copy of the Release within seven (7) days following the Executive’s Date
of Termination and the Executive will be required to provide the Company with an
executed copy of the Release that has become effective within sixty (60) days
following the Executive’s Date of Termination.  The Executive hereby
acknowledges that the Executive shall forfeit any right to receive the Severance
Benefits in the event that the requirements of this Section 8 are not timely
satisfied.
 
9. No Duty to Mitigate/Set-off.  Other than as set forth in Section 4(f), the
Company agrees that if the Executive’s employment with the Company is terminated
pursuant to this Agreement during the term of this Agreement, the Executive
shall not be required to seek other employment or to attempt in any way to
reduce any amounts payable to the Executive by the Company pursuant to this
Agreement.  Further, the amount of any payment or benefit provided for in this
Agreement shall not be reduced by any compensation earned by the Executive or
benefit provided to the Executive as the result of employment by another
employer or otherwise.  Except as otherwise provided herein and apart from any
disagreement between the Executive and the Company concerning interpretation of
this Agreement or any term or provision hereof, the Company’s obligations to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any circumstances, including
without limitation, any set-off, counterclaim, recoupment, defense or other
right which the Company may have against the Executive.  Except as otherwise set
forth in Section 4(h), the amounts due under Section 4 are inclusive, and in
lieu of, any amounts payable under any other salary continuation or cash
severance arrangement of the Company and to the extent paid or provided under
any other such arrangement shall be offset against the amount due hereunder.
 
10. Confidentiality, Non-Competition, Non-Solicitation and Cooperation.
 
(a) During the Executive’s employment with the Company and thereafter, the
Executive agrees not to, directly or indirectly, for any reason whatsoever,
communicate or disclose to any unauthorized person, firm or corporation, or use
for the Executive’s own account, without the prior written consent of the Board
or the Chief Executive Officer of the Company (the “CEO”), any proprietary
processes, trade secrets or other confidential data or information of the
Company and its related and affiliated companies concerning their businesses or
affairs, accounts, products, services or customers, it being understood,
however, that the obligations of this Section 10(a) shall not apply to the
extent that the aforesaid matters (i) are disclosed in circumstances in which
the Executive is legally required to do so, provided that the Executive gives
the Company prompt written notice of receipt of notice of any legal proceedings
so as the Company has the opportunity to obtain a protective order, or (ii)
become known to and available for use by the public other than by the
Executive’s wrongful act or omission.
 
(b) During the Executive’s employment with the Company and thereafter, the
Executive agrees to fully cooperate with the Company or its counsel in
connection with any matter, investigation, proceeding or litigation regarding
any matter in which the Executive was involved during the Executive’s employment
with the Company or to which the Executive has knowledge based on the
Executive’s employment with the Company.
 
(c) During the Executive’s employment with the Company and, if the Executive is
receiving the amounts and benefits provided under Section 4, for the one (1)
year period following the termination of the Executive’s employment with the
Company, the Executive agrees not to participate, directly or indirectly, as an
individual proprietor, partner, stockholder, officer, employee, director, joint
venturer, investor, lender, consultant or in any capacity whatsoever (within the
United States of America, or in any country where the Company or its affiliates
do business) in a business in competition with any Material Business (as defined
below) conducted by the Company as of the date of the termination of the
Executive’s employment (“Competitor”), provided, however, that such
participation will not include (i) the mere ownership of not more than one
percent (1%) of the total outstanding stock of a publicly held company, (ii)
engaging in any activity with, or for, a non-competitive division, subsidiary or
affiliate of any Competitor, or (iii) any activity engaged in with the prior
written approval of the Board or the CEO.  A business shall be deemed to be a
“Material Business” of the Company if it generated more than 5% of the Company’s
revenues in the fiscal year ending immediately prior to termination of the
Executive’s employment or is projected to generate more than 5% of the Company’s
revenues in the fiscal year of termination of the Executive’s employment.
 
(d) During the Executive’s employment with the Company and, if the Executive is
receiving the amounts and benefits provided under Section 4, for the one (1)
year period following the termination of the Executive’s employment with the
Company, the Executive agrees not to, directly or indirectly, individually or on
behalf of any other person, firm, corporation or other entity, solicit, induce,
hire or retain any employee of the Company (or any person who had been such an
employee in the prior six (6) months) to leave the employ of the Company or to
accept employment or retention as an independent contractor with, or render
services to or with any other person, firm, corporation or other entity
unaffiliated with the Company or take any action to assist or aid any other
person, firm, corporation or other entity in identifying, soliciting, hiring or
retaining any such employee; provided, the Executive may serve as a reference
after the Executive is no longer employed by the Company, but not with regard to
any entity with which the Executive is affiliated or from which the Executive is
receiving compensation and this provision shall not be violated by general
advertising not specifically targeted at employees of the Company.
 
(e) During the Executive’s employment with the Company and, if the Executive is
receiving the amounts and benefits provided under Section 4, for the one (1)
year period following the termination of the Executive’s employment with the
Company, the Executive will not solicit or induce any customer of the Company to
purchase goods or services offered by the Company from another person, firm,
corporation or other entity or assist or aid any other persons or entity in
identifying or soliciting any such customer.
 
(f) Because the Company’s remedies at law for a breach or threatened breach of
any of the provisions of this Section would be inadequate, the Executive
acknowledges and agrees that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the Company shall be entitled to
obtain equitable relief in the form of specific performance, a temporary
restraining order, a temporary or permanent injunction or any other equitable
remedy which may then be available.
 
(g) If it is determined by a court of competent jurisdiction that any
restriction in this Section 10 is excessive in duration or scope or is
unreasonable or unenforceable, it is the intention of the parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted.
 
(h) The obligations contained in this Section 10 shall survive the termination,
separation, or expiration of the Executive’s employment with the Company and
shall be fully enforceable thereafter.
 
(i) Notwithstanding anything herein to the contrary, if the Executive materially
breaches any of the provisions of Section 10 of this Agreement, the Company may
cease all paying and providing the Severance Benefits (other than as required by
law).
 
11. Service with Subsidiaries.  For purposes of this Agreement, employment by a
subsidiary or a parent of the Company shall be deemed to be employment by the
Company and references to the Company shall include all such entities, except
that the payment obligation hereunder shall be solely that of the Company.  A
Change of Control, however, as used in this Agreement, shall refer only to a
Change of Control of the Company.
 
12. No Resignation.
 
(a) In consideration of this Agreement, the Executive agrees not to resign from
the Company without Good Reason for at least one hundred eighty (180) days from
the date hereof, except the foregoing shall not apply after a Change of Control.
 
(b) The Company shall continue to cover the Executive, or cause the Executive to
be covered, under any director and officer insurance maintained after the Change
of Control for directors and officers of the Company (whether by the Company or
another entity) at the highest level so maintained for any other past or active
director or officer with regard to any action or omission of the Executive while
an officer or director of the Company.  Such coverage shall continue for any
period during which the Executive may have any liability for the aforesaid
actions or omissions.
 
(c) Following a Change of Control, the Company shall, with regard to matters
related to Executive’s period of employment with the Company, indemnify the
Executive to the fullest extent permitted or authorized by the Company’s bylaws
against any claims, suits, judgments, expenses (including reasonable attorney
fees), with advancement of legal fees and disbursements to the fullest extent
permitted by law, arising from, out of, or in connection with the Executive’s
services as an officer or director of the Company, as an officer or director of
any affiliate for which the Executive was required to serve as such by the
Company or as a fiduciary of any benefit plan of the Company or any affiliate.
 
13. Successors; Binding Agreement.  In addition to any obligations imposed by
law upon any successor to the Company, the Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree in writing to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.  This Agreement shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If the Executive shall die while any amount would still
be payable to the Executive hereunder if the Executive had continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to the executors, personal representatives or
administrators of the Executive’s estate.  This Agreement is personal to the
Executive and neither this Agreement or any rights hereunder may be assigned by
the Executive.
 
14. Miscellaneous.  No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
at any prior or subsequent time.  Except as otherwise set forth herein, this
Agreement constitutes the entire Agreement between the parties hereto pertaining
to the subject matter hereof.  No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this
Agreement.  All references to any law shall be deemed also to refer to any
successor provisions to such laws.
 
15. Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
16. Notices.  Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, or sent by registered
mail, postage prepaid.  Any such notice shall be deemed given when so delivered
personally, or, if mailed, five days after the date of deposit in the United
States mails, or as follows:
 
(i) If to the Company, to:
Overseas Shipholding Group, Inc.
666 Third Avenue
New York, New York  10017
Attention: Chairman


(ii)  
If to the Executive, to the address shown for the Executive on the books of the
Company.

 
Any party may by notice given in accordance with this Section to the other
parties, designate another address or person for receipt of notices hereunder.
 
17. Separability.  If any provisions of this Agreement shall be declared to be
invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect.
 
18. Legal Fees.  In the event the Company does not make the payments due
hereunder on a timely basis (as determined by an arbitrator) and the matter is
arbitrated pursuant to Section 19 below, if the Executive prevails in such
arbitration, the Company shall pay all reasonable legal fees and other
reasonable fees and expenses which the Executive may incur, paid within 90 days
after the arbitration award and the Executive shall be required to provide the
Company with appropriate documentation of such amounts within 30 days after the
arbitration award.  The Company shall pay to the Executive interest at the prime
lending rate (as announced from time to time by Citibank, N.A.) on all or any
part of any amount to be paid to Executive hereunder that is not paid when due,
such amount to be paid within 60 days after the arbitration award.  The prime
rate for each calendar quarter shall be the prime rate in effect on the first
day of the calendar quarter.
 
19. Arbitration.  Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration conducted in the City
of New York in the State of New York under the Commercial Arbitration Rules then
prevailing of the American Arbitration Association and such submission shall
request the American Arbitration Association to:  (i) appoint an arbitrator
experienced and knowledgeable concerning the matter then in dispute; (ii)
require the testimony to be transcribed; (iii) require the award to be
accompanied by findings of fact and the statement for reasons for the decision;
and (iv) request the matter to be handled by and in accordance with the
expedited procedures provided for in the Commercial Arbitration Rules.  The
determination of the arbitrators, which shall be based upon a de novo
interpretation of this Agreement, shall be final and binding and judgment may be
entered on the arbitrators’ award in any court having jurisdiction.  The Company
shall pay all costs of the American Arbitration Association and the arbitrator.
 
20. Withholding.  Any payments made or benefits provided to the Executive under
this Agreement shall be reduced by any applicable withholding taxes or other
amounts required to be withheld by law or contract.
 
21. Code Section 409A.
 
(a) Although the Company makes no guarantee with respect to the tax treatment of
payments hereunder, this Agreement is intended to either comply with, or be
exempt from, the requirements of Section 409A of the Code and the regulations
and guidance promulgated thereunder (“Code Section 409A”).  To the extent that
this Agreement is not exempt from the requirements of Code Section 409A, this
Agreement is intended to comply with the requirements of Code Section 409A and
shall be limited, construed and interpreted in accordance with such intent.  If
any provision of this Agreement would cause the Executive to incur any
additional tax or interest under Code Section 409A and modifying it would avoid
such additional tax or interest, the Company shall, upon the Executive’s
specific request and after consulting with the Executive, use its reasonable
business efforts to in good faith reform such provision; provided, that any such
modification shall not increase the economic burden to the Company and shall, to
the maximum extent practicable, maintain the original intent and economic
benefit to the Executive of the applicable provision without violating the
provisions of Code Section 409A.
 
(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “Separation from Service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean Separation from Service.  If the Executive is deemed on the Executive’s
Date of Termination to be a “specified employee”, within the meaning of that
term under Code Section 409A(a)(2)(B) and using the identification methodology
selected by the Company from time to time, or if none, the default methodology,
then with regard to any payment or the providing of any benefit that constitutes
“non-qualified deferred compensation” pursuant to Code Section 409A, to the
extent required to be delayed in compliance with Code Section 409A(a)(2)(B),
such payment or benefit shall not be made or provided to the Executive prior to
the earlier of (i) the expiration of the six-month period measured from the date
of the Executive’s Separation from Service and (ii) the date of the Executive’s
death.  On the first day of the seventh month following the date of the
Executive’s Separation from Service or, if earlier, on the date of the
Executive’s death, all payments delayed pursuant to this Section 21(b) (whether
they would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to the Executive in a lump
sum, and any remaining payments and benefits due to the Executive under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.
 
(c) If under this Agreement, an amount is to be paid in two or more
installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment.
 
(d) To the extent any reimbursement of costs and expenses provided for under
this Agreement constitutes taxable income to the Executive for Federal income
tax purposes, such reimbursements shall be made no later than December 31 of the
calendar year next following the calendar year in which the expenses to be
reimbursed are incurred.
 
(e) With regard to any provision herein that provides for reimbursement of
expenses or in-kind benefits, except as permitted by Code Section 409A, (i) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit, and (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause (ii)
shall not be violated with regard to expenses reimbursed under any arrangement
covered by Section 105(b) of the Code solely because such expenses are subject
to a limit related to the period the arrangement is in effect.
 
(f) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days, the actual date of payment within the specified
period shall be within the sole discretion of the Company.
 
22. Non-Exclusivity of Rights.  Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any benefit, bonus,
incentive, equity or other plan or program provided by the Company and for which
the Executive may qualify, nor shall anything herein (except Section 9) limit or
otherwise prejudice such rights as the Executive may have under any other
currently existing plan, agreement as to employment or severance from employment
with the Company or statutory entitlements, provided, that (i) to the extent
such amounts are paid under Section 4 hereof or otherwise, they shall not be due
under any such program, plan, agreement, or statute, and (ii) to the extent such
amounts are paid under any such program, plan, agreement, statute, or otherwise,
they shall not be due under Section 4 hereof.  Amounts that are vested benefits
or which the Executive is otherwise entitled to receive under any plan or
program of the Company, at or subsequent to the date of termination shall be
payable in accordance with such plan or program, except as otherwise
specifically provided herein.
 
23. Not an Agreement of Employment.  This is not an agreement assuring
employment and, subject to any other agreement between the Executive and the
Company, the Company reserves the right to terminate the Executive’s employment
at any time with or without cause, subject to the payment provisions hereof, if
any, that are applicable.  The Executive acknowledges that the Executive is
aware that the Executive shall have no claim against the Company hereunder or
for deprivation of the right to receive the amounts hereunder as a result of any
termination that does not specifically satisfy the requirements hereof or as a
result of any other action taken by the Company.
 
24. Independent Representation.  The Executive acknowledges that the Executive
has been advised by the Company to have the Agreement reviewed by independent
counsel and has been given the opportunity to do so.
 
25. Governing Law.  This Agreement shall be construed, interpreted, and governed
in accordance with the laws of the State of Delaware without reference to rules
relating to conflicts of law.
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Executive’s hand has hereunto been set as of the date first set forth
above.
 


 
OVERSEAS SHIPHOLDING GROUP, INC.






By:         /s/Morten
Arntzen                                                                           
Name:         Morten Arntzen
Title:           President




EXECUTIVE




/s/Lois Zabrocky                                                                
Lois Zabrocky

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
ACCEPTANCE FORM AND RELEASE
 
Release
 
 1.           I agree and acknowledge that the payments and other benefits
provided pursuant to the Amended and Restated Change of Control Protection
Agreement (“Agreement”), dated as of January 1, 2012: (i) are in full discharge
of any and all liabilities and obligations of the Company to me, monetarily or
with respect to employee benefits or otherwise, including but not limited to any
and all obligations arising under any alleged written or oral employment
agreement, policy, plan or procedure of the Company and/or any alleged
understanding or arrangement between me and the Company; and (ii) exceed any
payment, benefit, or other thing of value to which I might otherwise be entitled
under any policy, plan or procedure of the Company and/or any agreement between
me and the Company.
 
 2.           In consideration for the payments and benefits to be provided to
me pursuant to the Agreement, I forever release and discharge the Company from
any and all claims.  This includes claims that are not specified in this
Acceptance Form and Release (this “Release”), claims of which I am not currently
aware, claims under: (i) the Age Discrimination in Employment Act, as amended;
(ii) Title VII of the Civil Rights Act of 1964, as amended; (iii) the Americans
with Disabilities Act, as amended; (iv) the Employee Retirement Income Security
Act of 1974, as amended (excluding claims for accrued, vested benefits under any
employee benefit pension plan of the Company in accordance with the terms and
conditions of such plan and applicable law); (v) the Workers’ Adjustment and
Retraining Notification Act; (vi) the Family and Medical Leave Act; (vii) any
claim under the New York State Human Rights Law and the New York City
Administrative Code; (viii) any other claim (whether based on federal, state, or
local law, statutory or decisional) relating to or arising out of my employment,
the terms and conditions of such employment, the separation of such employment,
and/or any of the events relating directly or indirectly to or surrounding the
separation of that employment, including, but not limited to, breach of contract
(express or implied), wrongful discharge, detrimental reliance, defamation,
emotional distress or compensatory or punitive damages; and (ix) any claim for
attorneys’ fees, costs, disbursements and/or the like.  Notwithstanding anything
herein to the contrary, the sole matters to which this Release does not apply
are (i) the rights of indemnification and directors and officers liability
insurance coverage to which I was entitled immediately prior to my termination;
(ii) my rights under any tax-qualified pension plan or claims for accrued vested
benefits under any other employee benefit plan, policy or arrangement maintained
by the Company or under the Consolidated Omnibus Budget Reconciliation Act of
1985 (iii) and my rights under Sections 5 and 21(b) of the Agreement.  In
addition, notwithstanding any other provision of this Release, this Release is
not intended to interfere with my right to file a charge with the Equal
Employment Opportunity Commission (“EEOC”) in connection with any claim that I
believe I may have against the Company.  However, by executing this Release, I
hereby waive my right to recover in any proceeding that I may bring before the
EEOC or any state human rights commission or in any proceeding brought by the
EEOC or any state human rights commission on my behalf.
 
 3.           This Release applies to me and to anyone who succeeds to my
rights, such as my heirs, executors, administrators of my estate, trustees, and
assigns.  This Release is for the benefit of (i) the Company, (ii) any related
corporation or entity, (iii) any director, officer, employee, or agent of the
Company or of any such related corporation or entity, or (iv) any person,
corporation or entity who or that succeeds to the rights of the Company or of
any such person, corporation or entity.
 
 4.           I acknowledge that I: (a) have carefully read in their entirety
the Agreement, this Release [and the information attached as Appendix I provided
pursuant to the Older Workers Benefit Protection Act]1; (b) have had an
opportunity to consider fully for at least twenty-one (21)2 days the terms of
the Agreement, this Release [and information attached as Appendix I]; (c) have
been advised by the Company in writing to consult with an attorney of my
choosing in connection with the Agreement, this Release [and the information
attached as Appendix I]; (d) fully understand the significance of all of the
terms and conditions of the Agreement, Release [and the information attached as
Appendix I], and have discussed them with my independent legal counsel, or have
had a reasonable opportunity to do so; (e) have had answered to my satisfaction
any questions I have asked with regard to the meaning and significance of any of
the provisions of the Agreement, this Release [and the information attached as
Appendix I]; and (f) am signing this Release voluntarily and of my own free will
and assent to all the terms and conditions contained herein and contained in the
Agreement and the Release.
 
 5.           I understand that I will have twenty-one (21) days from the date
of receipt of this Release [and information attached as Appendix I] to consider
the terms and conditions of those documents. I may accept this Release by
signing and returning it to _______________.  After executing this Release and
returning it to _______________, I shall have seven (7) days (the “Revocation
Period”) to revoke this Release by indicating my desire to do so in writing
delivered by no later than 5:00 p.m. on the seventh (7th) day following the date
I sign and return this Release.  The effective date of this Release shall be the
eighth (8th) day following my signing and return of this Release.  If the last
day of the Revocation Period falls on a Saturday, Sunday or holiday, the last
day of the Revocation Period will be deemed to be the next business day. In the
event I do not accept this Release, or in the event I revoke this Release during
the Revocation Period, my rights under the Agreement, this Release, including
but not limited to my rights to receive payments and other benefits from the
Company, shall be deemed automatically null and void.
 



--------------------------------------------------------------------------------

 
1 Note:  Include all references to “Appendix I” in paragraphs 4 and 5 if the
employee is being terminated as part of a group termination, delete all if the
employee is not being terminated as part of a group termination.
 
 
2 Note:  Change all references to “twenty-one (21) days” in paragraphs 4 and 5
to “forty-five (45) days” if the employee is being terminated as part of a group
termination.
 

 
 

--------------------------------------------------------------------------------

 

Print Name:______________________
                      Employee
Date:______________________

 
 
 

 
 
Signature:________________________
                  Employee

 
 
 

 
STATE OF NEW YORK                      )
)  ss:
COUNTY OF _________                   )
 
On this ___ day of __________ _______, before me personally came ____________ to
be known and known to me to be the person described and who executed the
foregoing Release, and (s)he duly acknowledged to me that (s)he executed the
same.
 
________________________
 
Notary Public
 


 


 

 
 

--------------------------------------------------------------------------------

 

ACCEPTANCE FORM AND RELEASE
 
Acceptance Form:
 
I have read the Amended and Restated Change of Control Protection Agreement,
dated as of January 1, 2012 (“Agreement”) and the accompanying Release [and the
information attached as Appendix I] 3 and hereby accept the benefits provided
under the Agreement, subject to the terms and conditions set forth in the
Agreement and Release.
 
Print Name:______________________
                      Employee
Date:______________________

 
 
 

 
 
Signature:________________________
                  Employee

 
 
 

 
STATE OF NEW YORK                     )
)  ss:
COUNTY OF _________                   )
 
On this ___ day of __________ _______, before me personally came ____________ to
be known and known to me to be the person described and who executed the
foregoing Release, and (s)he duly acknowledged to me that (s)he executed the
same.
 
________________________
Notary Public
 







--------------------------------------------------------------------------------

 
3 Note:  Include the reference to “Appendix I” if the employee is being
terminated as part of a group termination, delete if the employee is not being
terminated as part of a group termination.
 
